UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2118


MELVIN ABDULLAH EL-AMIN,

                Plaintiff - Appellant,

          v.

INTERNATIONAL LONGSHOREMEN’S ASSOCIATION, LOCAL #333, INC.;
INTERNATIONAL LONGSHOREMEN’S ASSOCIATION, AFL-CIO; HAROLD J.
DAGGETT,     President,     International     Longshoremen’s
Association, AFL-CIO; STEPHEN KNOTT, General Vice President,
International Longshoremen’s Association, AFL-CIO; CLARENCE
PITTMAN, JR., ILA Local 1416; NATHANIEL MAYE, JR., Financial
Secretary Treasurer ILA Local 141,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00820-CCB)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Abdullah El-Amin, Appellant Pro Se.    Kevin J. Marrinan,
John P. Sheridan, MARRINAN & MAZZOLA MARDON, PC, New York, New
York; James Russell Rosenberg, Paul Douglas Starr, ABATO,
RUBENSTEIN & ABATO, Baltimore, Maryland; Jennifer Lynn Stair,
TERRASA & STAIR, PA, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Melvin Abdullah El-Amin appeals the district court’s

order     granting    summary      judgment      to   his   union     and        related

defendants in his civil action.                We have reviewed the record and

find no reversible error.           Accordingly, we deny El-Amin’s motion

for stay and supplemental motion for stay and affirm for the

reasons     stated    by   the     district      court.         El-Amin     v.     Int’l

Longshoremen’s       Ass’n,   Local      #333,    Inc.,   No.    1:13-cv-00820-CCB

(D. Md. Aug. 26, 2013).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this      court    and    argument   would    not     aid     the

decisional process.



                                                                             AFFIRMED




                                           3